UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7289


DAVID LEE KLUTTZ,

                     Petitioner - Appellant,

              v.

STATE OF NORTH CAROLINA,

                     Respondent - Appellee.



                                       No. 21-7361


DAVID LEE KLUTTZ,

                     Petitioner - Appellant,

              v.

STATE OF NORTH CAROLINA,

                     Respondent - Appellee.



Appeals from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge; L. Patrick Auld, Magistrate Judge.
(1:20-cv-00647-WO-LPA)


Submitted: March 29, 2022                                       Decided: March 31, 2022
Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Lee Kluttz, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated cases, David Lee Kluttz seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and dismissing as untimely

his 28 U.S.C. § 2254 petition, see Gonzalez v. Thaler, 565 U.S. 134, 148 & n.9 (2012)

(explaining that § 2254 petitions are subject to one-year statute of limitations, running from

latest of four commencement dates enumerated in 28 U.S.C. § 2244(d)(1)) (Appeal No.

21-7289), and the magistrate judge’s order granting in part the Respondent’s motion to seal

documents (Appeal No. 21-7361).

       The order dismissing Kluttz’s § 2254 petition is not appealable unless a circuit

justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here, the district court denies relief

on procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable and that the petition states a debatable claim of the denial of a

constitutional right. Gonzalez, 565 U.S. at 140-41 (citing Slack v. McDaniel, 529 U.S. 473,

484 (2000)). We have independently reviewed the record and conclude that Kluttz has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss Appeal No. 21-7289.

       Turning to Appeal No. 21-7361, nondispositive matters may be referred to a

magistrate judge without the parties’ consent. See Fed. R. Civ. P. 72(a). If a party opposes

a magistrate judge’s order on a nondispositive matter, the party must “file objections to the

order within 14 days after being served with a copy.” Id. Except when a magistrate judge

                                              3
acts under 28 U.S.C. § 636(c), we lack jurisdiction over any appeals from a magistrate

judge’s order. See United States v. Baxter, 19 F.3d 155, 156–57 (4th Cir. 1994). Because

Kluttz did not appeal to the district court from the magistrate judge’s decision granting in

part the motion to seal, we are without jurisdiction to review the magistrate judge’s order.

We therefore dismiss Appeal No. 21-7361. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               DISMISSED




                                             4